Opinion by Mr. Justice Catón : The fifth and eighth instructions given for the defendant, were erroneous. The eighth instruction supposes that Bloomer was the owner of the raft, and that Johnson was his agent to sell it, and receive the purchase money. The jury were then instructed, that if Johnson had sold and delivered the raft to Denman, and received a part of the purchase money, he had no authority to rescind the sale, and make Bloomer liable for the money thus received. An agent appointed for a special purpose—to transact a particular business, cannot go beyond the scope of such appointment, and bind his principal; nor can he act after such employment ceases, hy his having completed and closed up the business, to transact which he was constituted an agent; but within the scope of such employment, and until the power conferred is thus exhausted, or has been revoked, the agent can bind the principal, to the same extent that the latter could have bound himself. In this case, Johnson’s powers had not terminated by his having completed the business confided to him. He had sold the raft, it is true, but he had received only a part of the purchase money, while his employment required him to collect the whole. To deny the authority of the agent to take back the raft, while the transaction was thus incomplete, would often prove most detrimental to the principal. Suppose the agent had discovered that Denman was insolvent, and that, in all probability, the balance of the purchase money would be lost, authority to rescind the sale, and take back the raft, would have been indispensable to enable him to protect the interest of the principal. This is not so strong a case as that of Anderson vs. Coonley, 21 Wend., 279. There the agent was authorized to contract for barley, and it was held, that he might rescind a contract which he had made, so long as his authority to make other purchases still continued. The case of Bradford vs. Bush, 10 Alabama, does not conflict with the principles above laid down, or with the case referred to. There the agent was authorized to sell some horses, which he disposed of to the defendant, and received other property, and a note, in payment. It was held that the agent could not, at a subsequent time, bind his principal, by a new agreement, to make good a defect in some of the horses. Clearly, in this case, the powers of the agent were exhausted, and his authority terminated. The case before us, however, was very different. The agent had but partially completed the transaction, when he thought proper to rescind what had been done; and in doing this, we think he acted within the scope of the authority, which the instruction supposes was conferred upon him, and perhaps for the best interests of his principal. The fifth instruction, also, should have been refused. All that is assumed in that instruction might have been true, and the plaintiff still entitled-to recover. It will be sufficient to give one assumed state of the case, to show this. Bloomer might have ratified all that Johnson is supposed to have done in his name; in which event, the defendant’s liability would have been the same as if the agent had acted strictly in pursuance of his original appointment. This same objection may be urged to the eighth instruction. It is not sufficient that the necessary qualification may be found in the instructions given for the plaintiff; unless we can say, with entire confidence, that the jury could not have been misled by the erroneous instruction. After looking through all the instructions given for both parties, we are by no means prepared to say, that the jury must, necessarily, have understood the law of the case properly. Each party should see that his own instructions are proper in themselves. The impropriety of giving instructions like those given in the present case, subject on one part to the modifications of the instructions given on the other, is thus spoken of in Gregory’s heirs vs. Ford, 5 B. Monroe’s Reps., pa. 473: “ The instructions asked for by the plaintiff are said, in the bill of exceptions, to have been given ‘ with the qualifications contained in the instructions given on the part of the defendants; ’ as the instructions' given for the defendants are numerous and complicated, this general reference to them, as qualifying instructions, apparently given for the plaintiff, without designating the particulars in which they are intended to be qualified, or pointing out the particular instructions which conflict with each other, is objectionable, as wanting that certainty which is requisite to enable the jury correctly to apply the law to the facts before them.” The judgment below is reversed, with costs, and the cause remanded. Judgment reversed.